IN THE SUPREME COURT OF THE STATE OF DELAWARE

AUGUSTUS HEBREW EVANS, §

§ No. 223, 2016
Plaintiff Below- §
Appellant, §
§ Court Below_Superior Court
v. § of the State of Delaware
§
TOMMY LEE, § C.A. Nos. SS07C-03-009
§
Defendant Below- §
Appellee. §

Submitted: July 5, 2016
Decided: July 11, 2016

0 R D E R

This ll“‘ day of July 2016, it appears that this Court denied the appellant’s
motion to proceed in forma pauperis on May 4, 2016. The appellant was directed
to pay the filing fee in two equal installments due June 3, 2016 and July 5, 2016.
The appellant was informed that his failure to pay by the due date would result in
the dismissal of his appeal without farther notioe. The appellant failed to pay either
installment by the due date. Therefore, dismissal of this action is deemed to be
unopposed.

NOW, THEREFORE, IT IS I~H~EREBY ORDERED that the within appeal is

DISMISSED.

BY THE COURT:

A»;¢»D¢»;Mu

Justice